Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 1 of 17 PageID #: 363




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     UNITED STATES OF AMERICA,
                                                        MEMORANDUM & ORDER
                                                           18-CR-310 (NGG)
                   -against-
     YEKATERINA KLEYDMAN,
                               Defendant.


           NICHOLAS G. GARAUFIS, United States District Judge.
           Defendant Yekaterina Kleydman, a dermatologist, is charged
           with one count of health care fraud in violation of 18 U.S.C. §
           1347 and three counts of submitting false claims in violation of
           18 U.S.C. § 287. (See Indictment (Dkt. 1).) Specifically, she is
           accused of enriching herself by knowingly submitting false and
           fraudulent claims to government health care benefit programs
           including Medicare and Medicaid. (Id.) Now before the court are
           various pretrial motions filed by Dr. Kleydman, to wit: (1) a mo-
           tion to dismiss the indictment for vagueness (Mot. to Dismiss the
           Indictment for Vagueness (“Vagueness Mot.”) (Dkt. 35); Reply to
           Opp. (“Vagueness Reply”) (Dkt. 42)); (2) a motion to dismiss the
           indictment for violation of due process (Mot. to Dismiss the In-
           dictment for Violation of Due Process Right to Present a Defense
           (“Due Process Mot.”) (Dkt. 37); Reply to Opp. (“Due Process Re-
           ply”) (Dkt. 43)); (3) a motion for a bill of particulars, prompt
           disclosure of Brady materials, and early disclosure of the Govern-
           ment’s witness and exhibit lists (Mot. for a Bill of Particulars
           (“Particulars Mot.”) (Dkt. 34); Reply to Opp. (“Particulars Re-
           ply”) (Dkt. 40)); and (4) a motion to strike language from the
           indictment (Mot. to Strike Surplusage (“Strike Mot.”) (Dkt. 38);
           Reply to Opp. (“Strike Reply”) (Dkt. 41)). The Government op-
           poses all of Dr. Kleydman’s motions. (See Mem. in Opp. (“Opp.”)
           (Dkt. 39).) For the following reasons, Dr. Kleydman’s motions
           are DENIED.




                                            1
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 2 of 17 PageID #: 364




               BACKGROUND

           Defendant Yekaterina Kleydman is a dermatologist who, at all
           relevant times, owned and operated Kleydman Dermatology
           PLLC, a medical practice in Brooklyn, New York. (Indictment ¶
           13.) Beginning in at least 2013, Dr, Kleydman was enrolled as an
           individual practitioner with the Medicare Program (“Medicare”)
           and the New York State Medicaid Program (“Medicaid”). (Id.) As
           a Medicare and Medicaid enrollee, Dr. Kleydman could submit
           reimbursement claims to Medicare and Medicaid for services ren-
           dered to patients so long as those services were “medically
           necessary.” (Id. ¶ 8.) To identify reimbursable procedures, health
           care providers such as Dr. Kleydman submit claims to Medicare
           and Medicaid using billing codes, also called current procedural
           terminology (“CPT”) codes, which specifically identify the medi-
           cal services provided to patients. (Id. ¶¶ 10, 12.)
           The charges in this case stem from Dr. Kleydman’s treatment of
           Seborrheic Keratosis (“SK”), one of the most common noncan-
           cerous skin growths in older adults, and skin tags, which are
           small, soft, benign growths. (Id. ¶ 11 n.1.) According to the in-
           dictment, Medicare and Medicaid cover costs related to the
           removal of SKs and skin tags “if the skin growths [are] inflamed
           and irritated.” (Id. ¶ 11.) However, Medicare and Medicaid con-
           sider the removal of “non-inflamed and non-irritated” SKs and
           skin tags “to be a cosmetic procedure” and therefore do not cover
           costs related to such procedures. (Id.) The Government alleges
           that Dr. Kleydman schemed to defraud Medicare and Medicaid
           by submitting claims for the purported removal of inflamed and
           irritated SKs and skin tags when, in fact, she was removing stand-
           ard SKs or skin tags, for which Medicare and Medicaid would
           have otherwise provided nothing or far less reimbursement. (Id.
           ¶ 14; see also Opp. at 1-3.) The Government further alleges that
           Dr. Kleydman prepared false medical documents in furtherance
           of this scheme, including but not limited to medical records that




                                           2
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 3 of 17 PageID #: 365




           falsely described certain patients’ SKs and skin tags as inflamed
           and irritated. (Indictment ¶ 15.)
           On June 18, 2018, the grand jury returned an indictment charg-
           ing Dr. Kleydman with one count of health care fraud in violation
           of 18 U.S.C. § 1347 and three counts of false claims in violation
           of 18 U.S.C. § 287. (Id. ¶¶ 17-20.) Count One alleges that be-
           tween January 2015 and March 2018, Dr. Kleydman, along with
           others, executed and attempted to execute a scheme and artifice
           to defraud Medicare and Medicaid. (Id. ¶¶ 17-18.) Counts Two,
           Three, and Four allege that particular claims—each identified by
           date of service, claim number, CPT code billed, amount billed,
           and amount paid—were false, fictitious, and fraudulent. (Id. ¶¶
           19-20.)

               LEGAL STANDARD

           Federal Rule of Criminal Procedure 7(c)(1) requires, inter alia,
           that an indictment contain a “plain, concise, and definite written
           statement of the essential facts constituting the offense charged.”
           Fed. R. Crim. P. 7(c)(1). An indictment satisfies Rule 7(c)(1) if it
           “first, contains the elements of the offense charged and fairly in-
           forms a defendant of the charge against which he must defend,
           and, second, enables him to plead an acquittal or conviction in
           bar of future prosecutions for the same offense.” United States v.
           Stringer, 730 F.3d 120, 124 (2d Cir. 2013);1 see also United States
           v. Lee, 833 F.3d 56, 67-68 (2d Cir. 2016) (stating that an indict-
           ment's failure to allege an element of the charged offense is a
           constitutional violation).
           To meet this standard, indictments typically “need do little more
           than to track the language of the statute charged and state the
           approximate time and place of the alleged crime.” United States


           1
             When quoting cases, and unless otherwise noted, all citations and quota-
           tion marks are omitted and all alterations are adopted.




                                               3
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 4 of 17 PageID #: 366




           v. Vilar, 729 F.3d 62, 80 (2d Cir. 2013). Indictments generally
           do not “have to specify evidence or details of how the offense was
           committed.” United States v. Wey, No. 15-cr-611 (AJN), 2017 WL
           237651, at *5 (S.D.N.Y. Jan. 18, 2017). Moreover, “[w]hen con-
           sidering a motion to dismiss, the [c]ourt must treat the
           indictment's allegations as true.” Id.
           That said, there are “very rare cases in which an indictment that
           track[s] the statutory language and furnishe[s] the pertinent
           dates” is constitutionally insufficient. Stringer, 730 F.3d at 125.
           This is because “for certain statutes[,] specification of how a par-
           ticular element of a criminal charge will be met (as opposed to
           categorical recitation of the element) is of such importance to the
           fairness of the proceeding that it must be spelled out in the in-
           dictment.” Id. at 126; see Hamling v. United States, 418 U.S.
           87,118 (1974) (“Where guilt depends so crucially upon [ ] a spe-
           cific identification of fact ... an indictment must do more than
           simply repeat the language of the criminal statute.”); cf. Russell v.
           United States, 369 U.S. 749, 764-72 (1962) (the seminal case set-
           ting forth a heightened pleading standard for criminal statutes
           with generic terms). Offenses that require specificity tend to be
           ones with a generic statutory definition. See Stringer, 730 F.3d at
           126-27 (collecting cases). However, “[t]he dismissal of an indict-
           ment is an extraordinary remedy reserved only for extremely
           limited circumstances implicating fundamental rights.” United
           States v. De La Pava, 268 F.3d 157, 165 (2d Cir. 2001).

               DISCUSSION

               A. Motion to Dismiss for Vagueness
                    1. Law
           “The void-for-vagueness doctrine requires that a penal statute de-
           fine the criminal offense with sufficient definiteness that ordinary
           people can understand what conduct is prohibited and in a man-
           ner that does not encourage arbitrary and discriminatory




                                            4
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 5 of 17 PageID #: 367




           enforcement.” United States v. Halloran, 821 F.3d 321, 337 (2d
           Cir. 2016). “The doctrine addresses concerns about (1) fair no-
           tice and (2) arbitrary and discriminatory prosecutions.” Id. Under
           the “fair notice prong, a court must determine whether the stat-
           ute, either standing alone or as construed, made it reasonably
           clear at the relevant time that the defendant’s conduct was crim-
           inal.” Id. at 321. In evaluating an as-applied vagueness challenge,
           “[t]he test is whether the language conveys sufficiently definite
           warning as to the proscribed conduct when measured by com-
           mon understanding and practices.” Arriaga v. Mukasey, 521 F.3d
           219, 224 (2d Cir. 2008).
            In general, a defendant “must wait to bring an as-applied vague-
           ness challenge until the facts have been established by evidence
           introduced at trial and the fact-finder has had an opportunity to
           weigh in.” United States v. Raniere, 384 F. Supp. 3d 282, 320
           (E.D.N.Y. 2019); see also United States v. Avenatti, 432 F. Supp.
           3d 354, 366 (S.D.N.Y. 2020) (“[R]esolution of a defendant’s void
           for vagueness challenge ordinarily requires a more expansive fac-
           tual record to be developed at trial.”).
                   2. Application
           Dr. Kleydman does not dispute that the health care fraud statute
           is “clear on its face.” United States v. Sachakov, 812 F. Supp. 2d
           198, 212 (E.D.N.Y. 2011). Instead, Dr. Kleydman brings an as-
           applied vagueness challenge, arguing that the health care statute
           “does not provide fair warning to the defendant that seeking re-
           imbursement for the destruction of a lesion which clinically
           appears normal but contains microscopic evidence of inflamma-
           tion would be subject to criminal prosecution.” (Vagueness Mot.
           at 4.) In particular, Dr. Kleydman argues that the Government
           cannot establish the required falsity under the statute because an
           inflamed or irritated SK or skin tag “may be indistinguishable []
           to the naked eye” to a regular SK or skin tag. (Vagueness Reply
           at 3; see also id. at 2 (“How can a specific claim be false and/or




                                           5
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 6 of 17 PageID #: 368




           be known as false if [it’s] uncontradicted that lesions, including
           SKs and skin tags, lacking any clinically objective, observable fea-
           tures to the . . . physician, are nevertheless reasonable and
           necessary to remove?”).)
           Dr. Kleydman’s motion lacks merit. To begin with, Dr. Kleydman
           has not demonstrated why her as-applied challenge is not prem-
           ature in the absence of “a more expansive factual record to be
           developed at trial.” Avenatti, 432 F. Supp. 3d at 366. To the con-
           trary, the fact-intensive nature of this case counsels strongly
           against dismissal at such an early stage. Furthermore, evaluating
           § 1347 as applied and taking the allegations in the indictment as
           true, as the court must at this stage, a scheme to defraud Medi-
           care and Medicaid by submitting claims for reimbursement
           asserting one procedure was performed (e.g. removal of an in-
           flamed SK) when, in fact, a different procedure was performed
           (e.g. removal of a non-inflamed SK), would plainly defraud the
           United States and satisfies the fair notice requirement. See Sacha-
           kov, 812 F. Supp. 2d 198 (“The health care fraud statute provides
           sufficient notice to alert ordinary people as to what conduct is
           prohibited”); see also United States v. Tairod Nathan Webster Pugh,
           No. 15-cr-116 (NGG), 2015 WL 9450598, at *16 (E.D.N.Y. Dec.
           21, 2015) (“[O]n a pre-trial motion to dismiss an indictment, the
           court must assume the prosecution’s allegations will be proven at
           trial and draw all reasonable inferences from those allegations.
           The court then asks whether any jury could convict.”).
           Dr. Kleydman strenuously argues that this is an impermissible
           prosecution based on “stealth facts.” (Vagueness Mot. at 7.) In
           particular, Dr. Kleydman argues that the Government cannot
           prove the “falsity” of her claims because a skin lesion with no
           observable indications of inflammation can still be inflamed on a




                                            6
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 7 of 17 PageID #: 369




           microscopic level. However, while that may prove to be a com-
           pelling argument, those contentions raise questions of fact2 that
           are more appropriately addressed at trial and constitute insuffi-
           cient bases to dismiss the indictment.
           Dr. Kleydman’s argument that this case is a “far cry from the pro-
           totypical health care fraud cases” is similarly unconvincing.
           (Vagueness Mot. at 7.) For instance, in United States v. Janati,
           237 F. App’x 843, 845 (4th Cir. 2007), the defendants, who ran
           a neurology practice, were indicted for repeatedly “repre-
           sent[ing] that an office visit was more involved or complex than
           it actually was” to justify a higher billing rate. Janati, 237 F. App’x
           at 845. Similarly, here, the indictment asserts that Dr. Kleydman
           upcoded certain treatments to justify an increased reimburse-
           ment rate. The distinctions that Dr. Kleydman seeks to draw
           between this case and Janati—that the defendants in Janati al-
           ways billed an office visit at the highest code, altered their
           standard billing forms to effectuate the scheme, and continued
           the scheme even after being told by Medicare representatives
           that their conduct was improper whereas Dr. Kleydman did not
           always perform the charged procedure, did not alter billing
           forms, and was never warned by Medicare—are factual distinc-
           tions that may well influence the jury’s decision, but which do
           not render the indictment legally flawed such that it must be dis-
           missed.
           Accordingly, the court denies Dr. Kleydman’s motion to dismiss
           the indictment for vagueness without prejudice.




           2
             In fact, at oral argument, the Government disputed Dr. Kleydman’s rep-
           resentation of the pathology issues, and represented that it would call an
           expert witness to testify accordingly.




                                               7
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 8 of 17 PageID #: 370




               B. Motion to Dismiss for Due Process Violation
                   1. Facts
           Dr. Kleydman argues that Government agents intimidated cer-
           tain relevant witnesses into refusing to speak with her
           investigators. In support of these allegations, Dr. Kleydman sub-
           mitted an affidavit of her husband, Roman Gur. (See Aff. of
           Roman Gur (“Aff.”) (Dkt. 37-2).)
           First, Dr. Kleydman alleges that Sirush Abraamyan, a former
           medical assistant at Kleydman Dermatology, was intimidated by
           the Government. Dr. Kleydman asserts that Abraamyan said that
           she had been approached by Government investigators who “told
           her that she would be charged as a co-conspirator” and that
           “there would be repercussions to her medical career and possible
           deportation” if she failed to cooperate. (Due Process Mot. at 2.)
           Ms. Abraamyan allegedly further said that she was “extremely
           frightened” for herself and her family. (Id.) As a result, Ms.
           Abraamyan reneged on her initial agreement to speak with Dr.
           Kleydman’s investigator, stating, “I’m not allowed to answer any
           questions.” (Id. at 4-5.)
           Second, Dr. Kleydman alleges that Rebekka Plotinskaya, a former
           employee of Kleydman Dermatology, was intimidated by Gov-
           ernment investigators. Dr. Kleydman asserts that Government
           investigators visiting Plotinskaya’s home screamed her name in a
           loud voice, and told her “you’re playing games, and this is going
           to end badly for you.” (Id. at 7.) The investigators allegedly also
           told Plotinskaya that “this would be her last chance to talk to
           them and if she refused to talk to them, they would go to the
           prosecutor.” (Id.)
           Third, Dr. Kleydman alleges that Violet Ostarkhova, a former
           desk manager at Kleydman Dermatology, was intimidated by
           Government investigators. Dr. Kleydman alleges that Ostarkhova
           agreed to speak with Dr. Kleydman’s investigator at her home




                                           8
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 9 of 17 PageID #: 371




           until an unknown male, also in the home, told Defendant’s inves-
           tigator that Ostarkhova “has nothing to do” with Defendant and
           would not answer any questions. (Id. at 8.) When Dr. Kleydman’s
           investigator asked Ms. Ostarkhova if she had spoken to federal
           investigators, the unknown male “replied in a very stern tone, ‘no
           comment.’” (Id.)
           Fourth, Dr. Kleydman alleges that three other former Kleydman
           Dermatology       employees—Rano        Emazarova,      Valerie
           Shevehenko, and Stella Royz—have not responded to inquiries
           from her investigators.
           For its part, the Government disputes any allegations of intimi-
           dation or threats, and represents that it has “reviewed the
           allegations and did not find any support for the claims.” (Opp. at
           18.)

                    2. Law
           “Under certain circumstances, intimidation or threats that dis-
           suade a potential defense witness from testifying may infringe a
           defendant’s due process.” United States v. Pinto, 850 F.2d 927,
           932 (2d Cir. 1988). “To demonstrate a due process violation
           based on the government’s intimidation of witnesses, the defend-
           ant must show . . . .: (1) that he was deprived of material and
           exculpatory evidence that could not be reasonably obtained by
           other means, (2) bad faith on the part of the government, and
           (3) that the absence of fundamental fairness infected the trial.”
           United States v. Lebedev, 932 F.3d 40, 55 (2d Cir. 2019).
                    3. Application
           Dr. Kleydman’s due process claim fails. First, the motion is prem-
           ature, as Dr. Kleydman is unable to demonstrate that “the
           absence of fundamental fairness infected the trial” before the trial




                                            9
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 10 of 17 PageID #: 372




           has even taken place. 3 Second, Dr. Kleydman’s motion rests
           solely on an affidavit submitted by her husband, purporting to
           relay facts about each of Dr. Kleydman’s medical assistants whom
           she alleges were intimidated by the Government. Dr. Kleydman
           has not submitted a single affidavit from any of the actual wit-
           nesses themselves.4 Third, even taking as true the contents of Dr.
           Kleydman’s husband’s affidavit, Dr. Kleydman still fails to estab-
           lish the first two prongs outlined in Lebedev. Dr. Kleydman does
           not explain, beyond conclusory assertions supported only by her

           3
             Dr. Kleydman argues that “Lebedev says nothing about when abusive gov-
           ernment conduct infects a trial because the [c]ourt never reached that
           issue.” (Due Process Reply at 2.) That is true enough; though, of course,
           the Second Circuit in Lebedev was reviewing the defendant’s due process
           motion on a post-trial basis, and Dr. Kleydman presents no authority to the
           contrary. And, the fact remains that nothing in Dr. Kleydman’s papers, in-
           cluding her husband’s affidavit, establishes that the “absence of
           fundamental fairness” would infect the trial. Lebedev, 932 F.3d at 55.
           4
             Dr. Kleydman takes issue with the Government’s hearsay objection to her
           husband’s affidavit, arguing that “Second Circuit precedent routinely
           rel[ies] on affidavits of third parties to review witness tampering claims.”
           (Due Process Reply at 2.) In support of this argument, Dr. Kleydman cites
           to a criminal case, United States v. Williams, 205 F.3d 23 (2000) and a civil
           case, Hamilton v. City of New York, No. 15-cv-4574 (CBA), 2019 WL
           1452013 (E.D.N.Y. March 19, 2019). (Due Process Reply at 2.) Those cases
           are inapposite. In Williams, the court relied on an affidavit submitted by
           the defendant’s counsel of a conversation counsel had with the witness
           whom the defendant claimed had been intimidated. Williams, 205 F.3d at
           25. Dr. Kleydman tries to analogize to Hamilton by noting that the court
           there “rel[ied] on [an] affidavit of [a] wife whose husband claimed to have
           been threatened by police.” (Due Process Reply at 2.) Hamilton, however,
           involved a civil defendant’s motion for summary judgment, and the court
           relied in part on an individual’s affidavit in the context of denying the de-
           fendant’s motion, finding that a witnesses’ version of events was credible
           enough to allow for a particular fact to reach the jury. Hamilton, 2019 WL
           1452013, at *17. In any event, regardless of the question of hearsay, the
           fact that all of Dr. Kleydman’s allegations rest entirely on her husband’s
           affidavit is directly relevant to the reliability of the information and the
           weight the court gives it in assessing very serious allegations of witness
           intimidation.




                                               10
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 11 of 17 PageID #: 373




           husband’s affidavit, how she was deprived of material or excul-
           patory evidence or how the Government acted in bad faith. And,
           fundamentally, while Dr. Kleydman’s papers assume that she has
           already been unable to call these medical assistant witnesses,
           that is of course not the case, as this case does not even have a
           trial date set. To the contrary, it is possible that these witnesses
           may ultimately choose to testify, thereby contradicting Dr.
           Kleydman’s speculative assertions of infectious unfairness.
           Accordingly, Dr. Kleydman’s due process motion is denied. How-
           ever, as the court explained at oral argument, the court takes
           allegations of governmental misconduct very seriously. There-
           fore, the court’s denial of Dr. Kleydman’s motion is without
           prejudice for her to renew the motion should new evidence be-
           come available.
               C. Motion for Bill of Particulars
                    1. Law
           Federal district courts have authority to “direct the government
           to file a bill of particulars.” Fed. R. Crim. P. 7(f). The district court
           has broad discretion in deciding whether to grant a motion for a
           bill of particulars, see United States v. Panza, 750 F.2d 1141,
           1148, (2d Cir. 1984), and courts are only required to grant a bill
           of particulars “where the charges of the indictment are so general
           that they do not advise the defendant to the specific acts of which
           he is accused.” United States v. Chen, 378 F.3d 151, 163 (2d. Cir
           2004). The standard turns on “whether the information sought
           is necessary, not whether it is helpful.” United States v. Facciolo,
           753 F. Supp. 449, 451 (S.D.N.Y. 1990). In making this determi-
           nation, “the court must examine the totality of the information
           already available to the defendant—through the indictment, af-
           firmations, and general pre-trial discovery.” United States v. Bin
           Laden, 92 F. Supp. 2d 225, 233 (S.D.N.Y. 2000); see also United
           States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987) (per cu-
           riam) (“Generally, if the information sought by [the] defendant




                                              11
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 12 of 17 PageID #: 374




           is provided in the indictment or in some acceptable alternate
           form, no bill of particulars is required.”). The defendant bears the
           burden of showing that “the information sought is necessary” and
           that he will be prejudiced without it. United States v. Fruchter,
           104 F. Supp. 2d 289, 312 (S.D.N.Y.).
                    2. Application
           Dr. Kleydman requests that the Government be required to file a
           bill of particulars providing:
               1) The specific acts committed by the Defendant that
                  constitute her dishonest acts involving the submission of
                  medically unnecessary claims during the three year
                  period charged in Count I of the indictment;
               2) Each material misrepresentation or omission allegedly
                  made by the Defendant with respect to the submission
                  of medically unnecessary claims; and
               3) The identity of any third party who is criminally
                  responsible for the commission of the offense.
           (Particulars Mot. at 3-4.)
           In support of her request, Dr. Kleydman relies on United States v.
           Nachamie, 91 F. Supp. 2d 565 (S.D.N.Y. 2000), in which the
           court granted in substantial part the defendant’s motion for a bill
           of particulars in a health care fraud prosecution. In that case,
           however, while the Government provided significant discovery
           relating to 2,000 Medicare claims, none of the claims were “iden-
           tified by defendant, type of falsity, claim number and date.”
           Nachamie, 91 F. Supp. 2d at 571. Here, by contrast, the indict-
           ment identifies the false claims comprising Counts 2-4 by date of
           service, beneficiary, insurance provider, claim number, CPT
           code, amount billed, and amount paid. (Indictment ¶ 20.) In ad-
           dition, the Government has identified the type of false claim
           comprising the scheme in Count 1, i.e. that Dr. Kleydman “sub-
           mitted claims for the removal and destruction of inflamed and




                                           12
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 13 of 17 PageID #: 375




           irritated seborrheic keratosis and skin tags when, in fact, the seb-
           orrheic keratosis and skin tags were not inflamed and were not
           irritated.” (Id. ¶14.) Finally, the Government explained in its op-
           position that “[t]o the extent [Dr. Kleydman’s] [m]otion seeks
           clarifications regarding diagnosis codes for the relevant CPT
           codes at issue (17110 and 17111), the government clarifies that
           it intends to introduce evidence in its case-in-chief regarding al-
           leged diagnoses of inflamed seborrheic keratosis treated with
           liquid nitrogen (cryotherapy).” (Opp. at 7-8.) In light of these
           disclosures, Dr. Kleydman has not demonstrated that a bill of par-
           ticulars is “necessary” as opposed to merely “helpful.” Facciolo,
           753 F. Supp. at 451.
           As with her vagueness challenge, Dr. Kleydman’s arguments in
           favor of a bill of particulars rest on alleged inconsistencies in the
           Government’s case. For instance, Dr. Kleydman argues that the
           indictment is unclear because it charges that she submitted $1.8
           million in false claims to Medicare in the relevant three-year pe-
           riod when, in fact, that loss total includes 1,300 procedures
           spanning nine diagnoses not relevant to the indictment. (See Par-
           ticulars Mot. at 7; Decl. of Jonathan Rosen (“Rosen Decl.”) (Dkt.
           34-2) ¶ 3.) She also argues the Indictment is not clear because it
           charges that she submitted false claims for the removal of both
           SKs and skin tags even though the discovery produced thus far
           “omits a single instance of a procedure involving an inflamed skin
           tag.” (Particulars Mot. at 7.) While these arguments, like those
           Dr. Kleydman has already marshalled in support of her vague-
           ness challenge, may prove fatal to the Government’s case before
           the jury, they do not reflect a deficiency in the charging instru-
           ment that renders a bill of particulars necessary.
           Finally, the court denies Dr. Kleydman’s request to identify any
           unindicted co-conspirators and other actors involved in the al-
           leged criminal conduct. See United States v. Nejad, No. 18-cr-224
           (AJN), 2019 WK 6702361, at *17 (S.D.N.Y. Dec. 6, 2019)




                                            13
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 14 of 17 PageID #: 376




           (“Courts in this Circuit frequently exercise their discretion to
           deny requests to identify co-conspirators through a bill of partic-
           ulars . . . [especially] where, as here, the allegations in the
           indictment are specific and the Government has provided discov-
           ery that will enable a defendant to adequately prepare his
           defense.”); see also United States v. Mahaffy, 446 F. Supp. 2d 115,
           120 (E.D.N.Y. 2006) (collecting cases).
           Accordingly, Dr. Kleydman’s motion for a bill of particulars is de-
           nied.
               D. Motion for Brady Material and Exhibit/Witness Lists
                    1. Law
           Under Brady and its progeny, the Government has a constitu-
           tional duty “to disclose favorable evidence to the accused where
           such evidence is material either to guilt or to punishment.” United
           States v. Coppa, 267 F.3d 132, 139 (2d Cir. 2001). Brady “is not
           a discovery rule, but a rule of fairness and minimum prosecuto-
           rial obligation,” United States v. Maniktala, 934 F.2d 25, 28 (2d
           Cir. 1991), and the purpose of Brady “is not to provide the de-
           fendant with complete disclosure of all evidence in the
           government’s file which might conceivably assist him in the prep-
           aration of his defense, but to assure that he will not be denied
           access to exculpatory information known to the government but
           unknown to him.” United States v. Ruggiero, 472 F.2d 599 (2d
           Cir. 1973). Accordingly, a prosecutor has a duty to learn of any
           favorable evidence known to those acting on the government’s
           behalf in the investigation or prosecution of the case. “The courts
           of this Circuit repeatedly have denied pretrial requests for discov-
           ery pursuant to Brady where the Government has made [] good
           faith representations” regarding its Brady obligations. Raniere,
           384 F. Supp. 3d at 325.




                                           14
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 15 of 17 PageID #: 377




                    2. Application
           Dr. Kleydman moves for prompt disclosure of Brady material as
           well as the Government’s exhibit and witness lists. Specifically,
           Dr. Kleydman requests any evidence tending to demonstrate: (1)
           that she engaged in any of the alleged fraudulent acts to treat a
           client’s bona fide medical needs; (2) that Government investiga-
           tors threatened Government witnesses in an attempt to obtain
           their cooperation and prevent them from speaking with the de-
           fense; and (3) that Government investigators and witnesses were
           biased against her and/or biased in favor of the Government. In
           addition, Dr. Kleydman moves the Court to order the Govern-
           ment to provide an exhibit list 60 days before trial and to provide
           “early disclosure” of the Government’s expected witnesses.
           Dr. Kleydman does not allege that the Government has violated
           its Brady obligations, but instead argues that the Government has
           shown a “lack of responsiveness” with respect to producing ex-
           culpatory evidence in this case. As Dr. Kleydman acknowledges,
           however, Brady does not mandate that exculpatory evidence be
           turned over to the defendant at a specific time before trial, so
           long as it is “disclosed in time for its effective use at trial.” Coppa,
           267 F.3d at 135. And Government has represented—both in its
           papers and again at oral argument—that it takes its disclosure
           obligations seriously and is complying with those obligations.
           (Opp. at 9.) In light of that representation, and the fact that no
           trial date has been set, the court denies Dr. Kleydman’s motion
           for Brady material. The court also denies at this juncture Dr.
           Kleydman’s request that the Government produce its witness and
           exhibit lists 60 days before trial; once a trial date has been estab-
           lished, the court will set a pre-trial motion schedule.
           Though the court denies Dr. Kleydman’s Brady motion at this
           juncture, it is important to emphasize the importance of the Gov-
           ernment’s Brady and related disclosure obligations. Accordingly,
           the court will issue an Order pursuant to Federal Rule of Criminal




                                             15
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 16 of 17 PageID #: 378




           Procedure 5(f) that reiterates the Government’s continuing dis-
           closure obligation under Brady and its progeny.
               E. Motion to Strike Surplusage
                    1. Law
           Rule 7(d) of the Federal Rules of Criminal Procedure allows a
           court to “strike surplusage from the indictment” upon a defend-
           ant’s motion. Fed. R. Crim. P. 7(d). “Motions to strike surplusage
           from an indictment will be granted only where the challenged
           allegations are not relevant to the crime charged and are inflam-
           matory and prejudicial.” United States v. Scarpa, 913 F.2d 993,
           1013 (2d Cir. 1990). “[E]ven language deemed prejudicial
           should not be stricken if evidence of the allegation is admissible
           and relevant to the charge.” Id. This is an “exacting standard” and
           such motions are “rarely granted.” United States v. Coffey, 361 F.
           Supp. 2d 102, 123 (E.D.N.Y. 2005).
                    2. Application
           Dr. Kleydman argues that the indictment includes irrelevant in-
           formation about the dollar amount that she allegedly billed to
           Government health care programs for the destruction of in-
           flamed and irritated SKs and skin tags. Accordingly, Dr.
           Kleydman asks the court to strike paragraph 16 of the indictment,
           which alleges that Dr. Kleydman “submitted and caused to be
           submitted approximately $1.8 million in claims to Medicare,
           Medicaid and other health care benefit programs for the destruc-
           tion of inflamed and irritated seborrheic keratosis and skin tags.”
           (Strike Mot. at 1 (quoting Indictment ¶ 16).) Dr. Kleydman as-
           serts that “the only conceivable purpose of seeking to introduce
           the total dollar amount billed . . . is to shock the jury into finding
           guilt based on the billed amount alone.” (Strike Mot. at 3.) How-
           ever, paragraph 16 of the indictment is plainly relevant to the
           charge, because the core of the indictment is the allegation that
           Dr. Kleydman improperly submitted claims for reimbursement to




                                            16
Case 1:18-cr-00310-NGG Document 52 Filed 11/20/20 Page 17 of 17 PageID #: 379




               Medicare and other health care benefit programs for the destruc-
               tion of inflamed and irritated SKs and skin tags. Furthermore, Dr.
               Kleydman has not demonstrated that paragraph 16 would be
               prejudicial to her, and she will be free at trial to present evidence
               that the loss total in paragraph 16 includes numerous procedures
               and diagnoses not relevant to the indictment. Accordingly, Dr.
               Kleydman’s motion to strike is denied.

                   CONCLUSION

               For the reasons stated above, Defendant’s motions (Dkts. 34, 35,
               37, 38) are DENIED.


      SO ORDERED.


      Dated:      Brooklyn, New York
                  November 20, 2020

                                                            _/s/ Nicholas G. Garaufis_
                                                            NICHOLAS G. GARAUFIS
                                                            United States District Judge




                                                17
